Cite as 2014 Ark. 350

                   SUPREME COURT OF ARKANSAS
                                           No.   CR-14-362

RICHARD INGRAM                                        Opinion Delivered September   4, 2014
                                  APPELLANT
                                                      PRO SE MOTIONS FOR WRIT OF
V.                                                    CERTIORARI TO COMPLETE THE
                                                      RECORD, FOR ACCESS TO
                                                      TRANSCRIPT, AND FOR EXTENSION
STATE OF ARKANSAS                                     OF TIME TO FILE BRIEF
                                    APPELLEE          [JACKSON COUNTY CIRCUIT
                                                      COURT, NO. 34CR-10-144]

                                                      HONORABLE HAROLD S. ERWIN,
                                                      JUDGE

                                                      MOTION FOR WRIT OF CERTIORARI
                                                      TO COMPLETE THE RECORD
                                                      DENIED; APPEAL DISMISSED;
                                                      MOTIONS FOR ACCESS TO
                                                      TRANSCRIPT AND FOR EXTENSION
                                                      OF TIME TO FILE BRIEF MOOT.


                                          PER CURIAM

       In 2012, appellant Richard Ingram was found guilty by a jury in the Jackson County

Circuit Court of capital murder for the death of his twenty-three-month-old son, and he was

sentenced to life imprisonment without parole. This court affirmed. Ingram v. State, 2013 Ark.
446. In 2014, appellant timely filed a verified, pro se petition for postconviction relief pursuant

to Arkansas Rule of Criminal Procedure 37.1 (2012), asserting two claims of ineffective

assistance of counsel. The trial court denied the petition without a hearing,1 and appellant timely


       1
         Arkansas Rule of Criminal Procedure 37.3(c) provides that an evidentiary hearing should
be held in postconviction proceedings unless the files and record of the case conclusively show
that the prisoner is entitled to no relief. Eason v. State, 2011 Ark. 352 (per curiam); Hayes v. State,
2011 Ark. 327, 383 S.W.3d 824 (per curiam). When the trial court dismisses a Rule 37.1 petition
                                       Cite as 2014 Ark. 350

lodged an appeal of that order in this court. Now before us are appellant’s pro se motions for

certiorari to complete the record, for access to the transcript, and for extension of time to file

brief.

         In the motion for writ of certiorari to complete the record before us, appellant asks this

court to compel the circuit clerk to complete the record with six exhibits attached to a document

filed below that is part of the record on appeal. Four of the six exhibits are included in the

record as separately filed documents. Because appellant fails to demonstrate that the omitted

documents contain any specific information that is pertinent to the issues raised in the petition,

the motion for writ of certiorari is denied.

         Because it is clear from the record that appellant could not prevail on appeal, we dismiss

the appeal, and appellant’s remaining motions are moot.              An appeal of the denial of

postconviction relief will not be allowed to proceed when it is clear that the appellant could not

prevail. Holliday v. State, 2013 Ark. 47 (per curiam); Bates v. State, 2012 Ark. 394 (per curiam);

Martin v. State, 2012 Ark. 312 (per curiam).

         A review of the petition and the order reveals no error in the trial court’s decision to deny

relief. When considering an appeal from a trial court’s denial of a Rule 37.1 petition based on

ineffective assistance of counsel, the sole question presented is whether, based on a totality of

the evidence under the standard set forth by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984), the trial court clearly erred in holding that counsel’s


without an evidentiary hearing, it “shall make written findings to that effect, specifying any parts
of the files, or records that are relied upon to sustain the court’s findings.” Ark. R. Crim. P.
37.3(a); see Eason, 2011 Ark. 352. In the instant case, the trial court’s order denying
postconviction relief complies with the requirement of Rule 37.3.

                                                  2
                                     Cite as 2014 Ark. 350

performance was not ineffective. Taylor v. State, 2013 Ark. 146, 427 S.W.3d 29.

       The benchmark for judging a claim of ineffective assistance of counsel must be “whether

counsel’s conduct so undermined the proper functioning of the adversarial process that the trial

cannot be relied on as having produced a just result.” Strickland, 466 U.S. at 686. Pursuant to

Strickland, we assess the effectiveness of counsel under a two-prong standard. First, a petitioner

raising a claim of ineffective assistance must show that counsel made errors so serious that

counsel was not functioning as the “counsel” guaranteed the petitioner by the Sixth Amendment

to the United States Constitution. Williams v. State, 369 Ark. 104, 251 S.W.3d 290 (2007). There

is a strong presumption that trial counsel’s conduct falls within the wide range of professional

assistance, and an appellant has the burden of overcoming this presumption by identifying

specific acts or omissions of trial counsel, which, when viewed from counsel’s perspective at the

time of the trial, could not have been the result of reasonable professional judgment. Henington

v. State, 2012 Ark. 181, 403 S.W.3d 55; McCraney v. State, 2010 Ark. 96, 360 S.W.3d 144 (per

curiam). Second, the petitioner must show that counsel’s deficient performance so prejudiced

petitioner’s defense that he was deprived of a fair trial. Holloway v. State, 2013 Ark. 140, 426
S.W.3d 462. A petitioner making an ineffective-assistance-of-counsel claim must show that his

counsel’s performance fell below an objective standard of reasonableness. Abernathy v. State,

2012 Ark. 59, 386 S.W.3d 477 (per curiam). The petitioner must show that there is a reasonable

probability that, but for counsel’s errors, the fact-finder would have had a reasonable doubt

respecting guilt, i.e., the decision reached would have been different absent the errors. Howard

v. State, 367 Ark. 18, 238 S.W.3d 24 (2006). A reasonable probability is a probability sufficient



                                                3
                                     Cite as 2014 Ark. 350

to undermine confidence in the outcome of the trial. Id. The language, “the outcome of the

trial,” refers not only to the finding of guilt or innocence, but also to possible prejudice in

sentencing. Id. Unless a petitioner makes both showings, it cannot be said that the conviction

resulted from a breakdown in the adversarial process that renders the result unreliable. Id.

“[T]here is no reason for a court deciding an ineffective assistance claim . . . to address both

components of the inquiry if the defendant makes an insufficient showing on one.” Strickland,
466 U.S. at 697.

       In his petition, appellant summarily alleged that, although a mental evaluation was

conducted to determine his competency to stand trial, counsel was ineffective for failing to move

for an evaluation to determine his “state of mind” at the time of the crime and whether he had

the capacity to appreciate the criminality of his conduct. Appellant also seemed to make the

conclusory allegation that counsel was remiss in not calling an expert witness to testify with

regard to his mental state at the time of the crime to support an “affirmative defense” that would

have resulted in a different outcome at trial.

       Because appellant’s allegations were either not supported by the trial record or lacked

factual substantiation, relief is not warranted. While appellant alleged that counsel was remiss

in failing to seek a mental evaluation to determine his “state of mind” when the crime was

committed, a review of the trial record shows that the forensic evaluation ordered by the trial

court included a determination of whether, at the time of the alleged conduct, appellant had the

capacity for the culpable mental state to commit the crime and the capacity to appreciate the

criminality of his conduct. The examiner concluded that, at the time of the examination,



                                                 4
                                      Cite as 2014 Ark. 350

appellant had the capacity to understand the proceedings against him, had the capacity to assist

effectively in his own defense, and did not have a mental disease or defect. The examiner

further concluded that, at the time of the alleged conduct, should the fact-finder conclude that

appellant committed the charged offense, appellant did not have a mental disease or defect, had

the capacity for the culpable mental state that is required to prove the charged offense, had the

capacity to appreciate the criminality of his conduct, and had the capacity to conform his

conduct to the requirements of law. At trial, counsel vigorously cross-examined the examiner

with regard to his findings and conclusions, and he consistently asserted the defense of mental

disease or defect.

       To the extent that appellant alleged that counsel was ineffective based on the failure to

call an expert witness to support a defense based on a lack of mental capacity, appellant did not

allege in his petition what specific information could have been gleaned by an expert other than

the court-appointed forensic examiner that would have been favorable to the defense. While

appellant appeared to allege in a conclusory fashion that calling a different expert would have

produced a different result at trial, he failed entirely to provide any support for the claim that

another expert would have come to a different conclusion regarding his mental capacity. The

burden is entirely on the petitioner in a Rule 37.1 proceeding to provide facts that affirmatively

support the claims of prejudice. Thacker v. State, 2012 Ark. 205 (per curiam); Jones v. State, 2011
Ark. 523 (per curiam); Payton v. State, 2011 Ark. 217 (per curiam). Neither conclusory statements

nor allegations without factual substantiation are sufficient to overcome the presumption that

counsel was effective, nor do they warrant granting postconviction relief. Crain v. State, 2012



                                                5
                                      Cite as 2014 Ark. 350

Ark. 412 (per curiam); Kelley v. State, 2011 Ark. 175 (per curiam); Delamar v. State, 2011 Ark. 87

(per curiam); Eastin v. State, 2010 Ark. 275; Watkins v. State, 2010 Ark. 156, 362 S.W.3d 910 (per

curiam). We have repeatedly held that conclusory claims are insufficient to sustain a claim of

ineffective assistance of counsel. Reed v. State, 2011 Ark. 115 (per curiam); Wormley v. State, 2011
Ark. 107 (per curiam); Delamar, 2011 Ark. 87.

       Appellant next alleged that counsel was ineffective for failing to present an “adversary

proceeding” and “mount a cultural defense.” He claimed that the outcome of the trial, or at

least the imposed sentence,2 would have been different if counsel had raised the argument that

he did not have the requisite mental state to commit the charged crime because he did not intend

to kill his son when he beat him but that his actions were instead an act of reprimanding his son,

as influenced by “cultural factors” regarding disciplinary measures. Appellant, however, did not

provide any information that would have established the existence of a “cultural defense” in this

case. Likewise, he failed to provide the names of witnesses or the substance of their testimony.

Appellant’s conclusory claim is not sufficient to satisfy Strickland because conclusory claims do

not demonstrate prejudice. See U.S. v. Ailemen, 710 F. Supp. 2d 960 (N.D. Cal. 2008).

       Motion for writ of certiorari to complete the record denied; appeal dismissed; motions

for access to transcript and for extension of time to file brief moot.

       Richard Ingram, pro se appellant.

       No response.




       2
         While appellant referred in his petition to receiving a “death sentence,” he was sentenced
to life imprisonment without parole. Ingram, 2013 Ark. 446.

                                                 6